Ames, J.
It may be gathered from the report of the case, that the plaintiffs had sold certain real estate belonging to the defendant, which had been paid for, in whole or in part, by taking certain other real estate in exchange. In answer to their claim for commissions upon this transaction, the defendant insists that the exchange in question was but a part of the service which they had undertaken to render. He contends, and offered evidence tending to show, that another and important part of their contract was to secure to him a loan to the amount of $1,500 upon he property which should come to his hands by that exchange. He insists also that this proposed loan was the real and effect*363ive inducement that influenced him to make the exchange. No objection was taken at the trial that this course of defence was not open to him under his answer; and for that reason it is not to be considered as a question of pleading. The only question raised by this bill of exceptions is in regard to the propriety of the inquiry as to the considerations or causes that induced the defendant to sign the papers and complete the trade. As the course of the trial raised the question whether any false or fraudulent representations had been brought to bear upon him, we see no objection to the inquiry in its general and comprehensive form. If he had been induced to sign the papers by a false and fraudulent assurance that the proposed loan had been obtained, a question what induced him to sign them was well calculated to bring out the fact, and was in form unobjectionable.

Exceptions overruled.